DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/11/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
4.	Claims 3 and 13 are objected to because of the following informalities: 
	On the first line of claim 3, the word --further-- should be inserted before the word "comprising".
On line 6 of claim 13, the word --the-- should be inserted before the word "capacitive".
Appropriate correction is required.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Walters et al (USP 6,922,044), Cheng et al (USP 7,834,608), Miyazaki (USPAP 2015/0002113), Radhakrishnan et al (USP 9,716,435), Cannankurichi et al (USP 9,929,651) and Yanagida (USPAP 2014/0070780).
Each of these references discloses a circuit comprising a capacitive element configured to power an electronic function together with a hysteresis comparator configured to control charging of the capacitive element (the recitation of "for cyclic activation of an electronic function" is just intended use and as such cannot be relied upon to distinguish over each of the above-noted references). Specifically, in Walters et al the capacitive element is capacitor 60 and the hysteresis comparator is hysteresis comparator 10. In Cheng et al, the capacitive element is capacitor COUT and the hysteresis comparator is hysteresis comparator 56. In Miyazaki, the capacitive element is capacitor 8 and the hysteresis comparator is hysteresis comparator 17. In Radhakrishnan et al, the capacitive element is capacitor 104 and the hysteresis comparator is hysteresis comparator 122. In Cannankurichi et al the capacitive element is capacitor 80 and the hysteresis comparator is hysteresis comparator 20. In Yanagida the capacitive element is capacitor C1 and the hysteresis comparator is hysteresis comparator 60.

6.	Claims 1, 3-5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al (USP 6,163,190).
As to claim 1, Takai et al discloses, in figure 1,
a circuit for cyclic activation of an electronic function (as noted above, "for cyclic activation of an electronic function" is just intended use), the circuit comprising:
a capacitive element (C1) configured to power the electronic function; and
a hysteresis comparator (10A) configured to control charging of the capacitive element.
As to claim 3, note column 1, lines 58-63, of Takai et al which indicates that circuit 20A is a constant current charging circuit, i.e., the current source shown between VDD and transistor Tr2 is a constant current source.
As to claim 4, the claimed switch reads on transistor Tr2.
As to claim 5, note that the hysteresis comparator 10A is powered by VDD and ground potential, as opposed to being powered by the regulated output voltage OUT1.
As to claim 13, Takai et al discloses, in figure 1,
a circuit comprising:
a supply voltage node (the supply voltage node which receives VDD);
a reference voltage node (the reference voltage node which receives ground potential);
a capacitive element (C1) coupled between the supply voltage node and the reference voltage node;
a constant current source (the constant current source between VDD and transistor Tr2) coupled in series with the capacitive element between the supply voltage node and the reference voltage node;
a switch (Tr2) interposed between the constant current source and the capacitive element; and
a hysteresis comparator (10A) having a first input (the noninverting input of comparator CMP) coupled to a node between the capacitive element and the switch, a second input (the inverting input of comparator CMP), and an output coupled to a control input of the switch).
As to claim 14, the claimed cell reads on the unillustrated circuitry which receives the regulated output voltage OUT1 as its power supply input. 
As to claim 19, this claim is rejected using the same analysis as set forth above with regard to claim 5.
As to claim 20, note the two VDD inputs coupled directly to the top inputs of the two current sources which provide current to comparator CMP and the inverter which receives the output of comparator CMP.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Walters et al, Cheng et al, Miyazaki, Radhakrishnan et al, Cannankurichi et al and Yanagida, supra.
Although the above-noted references do not disclose that the hysteresis comparator is powered with a voltage different from the voltage of the capacitive element, such would have been obvious to one of ordinary skill in the art who would have easily recognized that circuit elements of an integrated circuit are typically powered with VDD and the VDD power supply input in each of the references is a different voltage than the regulated output voltage across the capacitive element.

8.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al, supra.
Although Takai et al does not indicate that the regulated output voltage OUT1 provides power to a sensor circuit or an NFC field detector, such also would have been obvious to one of ordinary skill in the who would have easily recognized that Takai et al's regulated output voltage OUT1 can be provided to any known circuit (the motivation for providing OUT1 specifically to a sensor circuit or an NFC field detector is to provide the benefits associated with regulated output voltages to these specific circuits).

Double Patenting
9.	Claims 1-7 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/119,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the pending claims are either anticipated by or obvious over claims 1-24 of applicant's previous application (note, for example, claims 1 and 2 of the instant application are fully anticipated by what is recited in claims 1 and 6 of the '865 application, and also note that claims 6, 7 and 9-12 of the instant application are fully anticipated by what is recited in claims 10-16 of the '865 application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
10.	Claims 2, 6, 7, 9-12, 17 and 18 would be allowed upon the filing of the above-noted terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the circuit recited in independent claim 1 with the further limitation that the electronic function is configured to be activated according to a result of the comparison performed by the hysteresis comparator, as recited in claim 2; nor does any of the prior art of record disclose or suggest the method of independent claim 6, specifically the limitation of repeatedly activating and deactivating the electronic function on each change of direction of the voltage ramp; nor does any of the prior art of record disclose or suggest the circuit of claim 14 with the further limitation that the cell comprises an enable input coupled to the output of the hysteresis comparator, as recited in claim 17; nor does any of the prior art of record disclose or suggest the circuit of claim 14 with the further limitation that the cell is configured to be activated according to a result of a comparison performed by the hysteresis comparator, as recited in claim 18 (claims 7 and 9-12 are allowable in view of their dependencies on allowable claim 6).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 16, 2022